EXHIBIT EMCORE CORPORATION as Issuer AND as Trustee Indenture Dated as of, Certain Sections of this Indenture relating to Sections 310 through 318 of the Trust Indenture Act of 1939: Trust Indenture Act Section Indenture Section § 310 (a) (1) 6.09 (a) (2) 6.09 (a) (3) Not Applicable (a) (4) Not Applicable (b) 6.08 6.10 § 311 (a) 6.13 (b) 6.13 § 312 (a) 3.13 7.01 7.02 (a) (b) 7.02(b) (c) Not Applicable § 313 (a) 7.03(a) (b) (1) 7.03(a) (b) (2) 7.03(a) (c) (1) 7.03(a) (d) 7.03(b) § 314 (a) 10.05 (b) Not Applicable (c) (1) 1.02 (c) (2) 1.02 (c) (3) Not Applicable (d) Not Applicable (e) 1.02 (f) Not Applicable § 315 (a) 6.01 (b) 6.02 (c) 6.01 (d) 6.01 (e) 5.14 § 316 (a) (1) (A) 5.12 (a) (1) (B) 5.13 (a) (2) Not Applicable (b) 5.08 (c) 1.04(c) § 317 (a) (1) 5.03 (a) (2) 5.04 (b) 10.03 § 318 (a) 1.07 Note: This reconciliation and tie shall not, for any purpose, be deemed to be a part of the Indenture. TABLE OF CONTENTS Page ARTICLE 1. DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1 SECTION 1.01 Definitions 1 SECTION 1.02 Compliance Certificates and Opinions 9 SECTION 1.03 Form of Documents Delivered to Trustee 9 SECTION 1.04 Acts of Holders; Record Dates 10 SECTION 1.05 Notices, Etc., to Trustee and Company 11 SECTION 1.06 Notice to Holders; Waiver 11 SECTION 1.07 Conflict with Trust Indenture Act 11 SECTION 1.08 Effect of Headings and Table of Contents 12 SECTION 1.09 Successors and Assigns 12 SECTION 1.10 No Recourse Against Others 12 SECTION 1.11 Separability Clause 12 SECTION 1.12 Benefits of Indenture 12 SECTION 1.13 Governing Laws 12 SECTION 1.14 Legal Holidays 12 SECTION 1.15 Patriot Act 12 ARTICLE 2. SECURITY FORMS 13 SECTION 2.01 Forms Generally 13 SECTION 2.02 Form of Face of Security 13 SECTION 2.03 Form of Reverse of Security 15 SECTION 2.04 Form of Trustee’s Certificate of Authentication 18 ARTICLE 3. THE SECURITIES 18 SECTION 3.01 Amount Unlimited; Issuable in Series 18 SECTION 3.02 Denominations 22 SECTION 3.03 Execution, Authentication, Delivery and Dating 22 SECTION 3.04 Temporary Securities 23 SECTION 3.05 Registration; Registration of Transfer and Exchange 23 SECTION 3.06 Mutilated, Destroyed, Lost and Stolen Securities 24 SECTION 3.07 Payment of Interest; Interest Rights Preserved 25 SECTION 3.08 Persons Deemed Owners 26 SECTION 3.09 Book-entry Provisions for Global Securities 26 SECTION 3.10 Cancellation 28 SECTION 3.11 Treasury Securities 28 SECTION 3.12 CUSIP Numbers 28 SECTION 3.13 Holder Lists 28 SECTION 3.14 Computation of Interest 28 ARTICLE 4. SATISFACTION AND DISCHARGE 29 SECTION 4.01 Satisfaction and Discharge of Indenture 29 SECTION 4.02 Application of Trust Money 30 ARTICLE 5. REMEDIES 30 SECTION 5.01 Events of Default 30 SECTION 5.02 Acceleration of Maturity; Rescission and Annulment 31 SECTION 5.03 Collection of Indebtedness and Suits for Enforcement by Trustee 32 SECTION 5.04 Trustee May File Proofs of Claim 33 SECTION 5.05 Trustee May Enforce Claims Without Possession of Securities 33 SECTION 5.06 Application of Money Collected 33 SECTION 5.07 Limitation on Suits 34 SECTION 5.08 Unconditional Right of Holders to Receive Principal and Interest 34 SECTION 5.09 Restoration of Rights and Remedies 34 SECTION 5.10 Rights and Remedies Cumulative 35 SECTION 5.11 Delay or Omission Not Waiver 35 SECTION 5.12 Control by Holders 35 SECTION 5.13 Waiver of Past Defaults 35 SECTION 5.14 Undertaking for Costs 35 SECTION 5.15 Waiver of Stay or Extension Laws 36 ARTICLE 6. THE TRUSTEE 36 SECTION 6.01 Certain Duties and Responsibilities 36 SECTION 6.02 Notice of Defaults 36 SECTION 6.03 Certain Rights of Trustee 36 SECTION 6.04 Trustee’s Disclaimer 38 SECTION 6.05 May Hold Securities 38 SECTION 6.06 Money Held in Trust 38 SECTION 6.07 Compensation and Reimbursement. The Company agrees 38 SECTION 6.08 Disqualification; Conflicting Interests 39 SECTION 6.09 Corporate Trustee Required; Eligibility 39 SECTION 6.10 Resignation and Removal; Appointment of Successor 39 SECTION 6.11 Acceptance of Appointment by Successor 40 SECTION 6.12 Merger, Conversion, Consolidation or Succession to Business 41 SECTION 6.13 Preferential Collection of Claims Against 42 ARTICLE 7. HOLDERS’ LISTS AND REPORTS BY TRUSTEE 42 SECTION 7.01 Company to Furnish Trustee Names and Addresses of Holders 42 SECTION 7.02 Preservation of Information; Communications to Holders 42 SECTION 7.03 Reports by Trustee 42 ARTICLE 8. CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE 43 SECTION 8.01 Company May Consolidate, Etc., Only on Certain Terms 43 SECTION 8.02 Successor Substituted 43 ARTICLE 9. SUPPLEMENTAL INDENTURES 44 SECTION 9.01 Supplemental Indentures Without Consent of Holders 44 SECTION 9.02 Supplemental Indentures with Consent of Holders 44 SECTION 9.03 Limitations 45 SECTION 9.04 Execution of Supplemental Indentures 45 SECTION 9.05 Effect of Supplemental Indentures 45 SECTION 9.06 Conformity with Trust Indenture Act 46 SECTION 9.07 Reference in Securities to Supplemental Indentures 46 SECTION 9.08 Trustee Protected 46 ARTICLE 10. COVENANTS SECTION 46 SECTION 10.01 Payment of Principal and Interest 46 SECTION 10.02 Maintenance of Office or Agency 46 SECTION 10.03 Money for Security Payments to Be Held in Trust 47 SECTION 10.04 Existence 48 SECTION 10.05 Reports and Delivery of Certain Information 48 SECTION 10.06 Resale of Certain Securities 48 SECTION 10.07 Book-Entry System 48 ARTICLE 11. OPTIONAL REDEMPTION OF SECURITIES 48 SECTION 11.01 Applicability of Article 48 SECTION 11.02 Election to Redeem; Notice to Trustee 49 SECTION 11.03 Selection by Trustee of Securities to Be Redeemed 49 SECTION 11.04 Notice of Redemption 49 SECTION 11.05 Deposit of Redemption Price 50 SECTION 11.06 Securities Payable on Redemption Date 50 SECTION 11.07 Securities Redeemed in Part 51 ARTICLE 12. DEFEASANCE AND COVENANT DEFEASANCE 51 SECTION 12.01 Company’s Option to Effect Defeasance or Covenant Defeasance 51 SECTION 12.02 Defeasance and Discharge 51 SECTION 12.03 Covenant Defeasance 52 SECTION 12.04 Conditions to Defeasance or Covenant Defeasance 52 SECTION 12.05 Deposited Money and U.S. Government Obligations to be Held in Trust; Miscellaneous Provisions 54 SECTION 12.06 Reinstatement 54 ARTICLE 13. SINKING FUNDS 54 SECTION 13.01 Applicability of Article 54 SECTION 13.02 Satisfaction of Sinking Fund Payments with Securities 55 SECTION 13.03 Redemption of Securities for Sinking Fund 55 INDENTURE, dated as of, 2009, between EMCORE Corporation, a corporation duly organized and existing under the laws of the State of New Jersey, as Issuer (herein called the “Company”), having its principal office at 10420 Research Road, SE, Albuquerque, New Mexico 87123, and , a duly organized under the laws of the State of , as Trustee (herein called the “Trustee”). RECITALS OF THE COMPANY The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of its debentures, notes or other evidences of indebtedness (herein called the “Securities”), to be issued in one or more series as provided in this Indenture. All things necessary to make this Indenture a valid agreement of the Company, in accordance with its terms, have been done. NOW, THEREFORE, THIS INDENTURE WITNESSETH: For and in consideration of the premises and the purchases of the Securities by the Holders thereof, it is mutually agreed, for the equal and proportionate benefit of all Holders of the Securities or of series thereof, as follows: ARTICLE 1. DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION SECTION 1.01Definitions. For all purposes of this Indenture, except as otherwise expressly provided or unless the context otherwise requires: (i)the terms defined in this Article have the meanings assigned to them in this Article and include the plural as well as the singular; (ii)all other terms used herein which are defined in the Trust Indenture Act, either directly or by reference therein, have the meanings assigned to them therein; (iii)all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with GAAP; and (iv)the words “herein,” “hereof” and “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision. “Act,” when used with respect to any Holder, has the meaning specified in Section “Affiliate” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person. For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Board of Directors” means, with respect to any Person, either the board of directors of such Person or any duly authorized committee of that board. “Board Resolution” means, with respect to any Person, a copy of a resolution certified by the Secretary or an Assistant Secretary of such Person to have been duly adopted by the Board of Directors, or alternatively, in the case of the Company, by any committee of the Board of Directors or a committee of other officers or representatives of the Company pursuant to authority duly delegated to it by the Board of Directors of the Company, and to be in full force and effect on the date of such certification, and delivered to the Trustee. “Business Day”, when used with respect to any Place of Payment, means each Monday, Tuesday, Wednesday, Thursday and Friday which is not a day on which banking institutions in that Place of Payment or the Corporate Trust Office are authorized or obligated by law to close. “Capital Stock” means any and all shares, interests, participations, rights or other equivalents (however designated) of corporate stock, including, without limitation, with respect to partnerships, partnership interests (whether general or limited) and any other interest or participation that confers on a Person the right to receive a share of the profits and losses of, or distributions of assets of, such partnership. “Commission” means the Securities and Exchange Commission, as from time to time constituted, created under the Exchange Act, or, if at any time after the execution of this instrument such Commission is not existing and performing the duties now assigned to it under the Trust Indenture Act, then the body performing such duties at such time. “Company” means the Person named as the “Company” in the first paragraph of this instrument until a successor Person shall have become such pursuant to the applicable provisions of this Indenture, and thereafter “Company” shall mean such successor Person. “Company Request” or “Company Order” means a written request or order signed in the name of the Company by both (i) any of its Chairman of the Board, its Chief Executive Officer, its Chief Financial Officer, its Chief Legal Officer or any Vice President, and (ii) any of its Treasurer, its Secretary, any Assistant Secretary or any Vice President (other than a Vice President signing pursuant to clause (i) above), and delivered to the Trustee. “Comparable Treasury Issue” means the United States Treasury security selected by an Independent Investment Banker as having a maturity comparable to the remaining term of the Securities that would be utilized, at the time of selection and in accordance with customary financial practice, in pricing new issues of corporate debt securities of comparable maturity to the remaining term of the Securities. “Independent Investment Banker” means one of the Reference Treasury Dealers appointed by the Company. “Comparable Treasury Price” means, with respect to any Redemption Date, as determined by the Company (i) the average of the Reference Treasury Dealer Quotations for such Redemption Date, after excluding the highest and lowest such Reference Treasury Dealer Quotations, or (ii) if the Company obtains fewer than four such Reference Treasury Dealer Quotations, the average of all such quotations. “Consolidated Net Tangible Assets” means the total assets which under United States Generally Accepted Accounting Principles (“GAAP”) would be included on the most recent audited annual consolidated balance sheet of the Company, after deducting therefrom, without duplication, the sum of (i) all current liabilities and (ii) all goodwill, trade names, trademarks, patents, unamortized debt discount and related expense and other like intangibles, which in each case under GAAP would be included on such consolidated balance sheet. “Corporate Trust Office” means the office of the Trustee at which the corporate trust business of the Trustee shall, at any particular time, be principally administered, which office is, at the date of this Indenture, located at 60 Wall
